DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Election/Restrictions
Withdrawn claims 11-17 have been rejoined for examination.  Claim 11 requires all the limitations of an allowable product claim.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I and II as set forth in the Office action mailed on 05/08/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Martin Bancroft on 2/17/2021.

The application has been amended as follows: 

11. (Rejoined) A haptic device comprising: a fluidic-device valve comprising: a valve guide that comprises a guide wall surrounding a central axis, the guide wall comprising a first guide section, a second guide section, and an interior surface that defines a valve cavity extending longitudinally along the central axis from the first guide section to the second guide section; a valve member comprising a ferromagnetic material disposed within the valve cavity, the valve member extending longitudinally along the central axis, the valve member comprising a first plug section and a second plug section and defining a fluid conduit between the first plug section and the second plug section; a first electromagnetic coil surrounding at least a portion of the first guide section of the guide wall such that the valve member is movable within the valve cavity in a first axial direction along the central axis to position the fluid conduit at a first location by applying a first electric current to the first electromagnetic coil; and a second electromagnetic coil surrounding at least a portion of the second guide section of the guide wall such that the valve member is movable within the valve cavity in a second axial direction opposite the first axial direction to position the fluid conduit at a second location by applying a second electric current to the second electromagnetic 

12. (Rejoined)The haptic device of claim 11, further comprising a controller that: directs application of the first electric current to the first electromagnetic coil; and directs application of the second electric current to the second electromagnetic coil.

13. (Rejoined) The haptic device of claim 11, further comprising a pressure supply line and a pressure ground line each coupled to the fluidic-device valve such that: the pressure supply line is in fluid communication with the output line when the fluid conduit defined by the valve member is positioned at the first location; and the 

14. (Rejoined – Currently Amended) The haptic device of claim 13, wherein an action of the fluidic device is actuated when the pressure supply line is supplied with a fluid at a pressure and is in fluid communication with the output line.

15. (Rejoined) The haptic device of claim 13, wherein an action of the fluidic device is actuated when the pressure ground line is in fluid communication with the output line.

16. (Cancelled).

17. (Cancelled).

Allowable Subject Matter
Claims 1-9, 11-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, and 18, none of the art discloses at least “wherein: the valve cavity comprises a first end portion and a second end portion disposed axially opposite the first end portion along the central axis such that the first end portion is separated from the second end portion by the valve member; the first electromagnetic coil and the second electromagnetic coil are 
It would not be obvious to modify closest prior art, Loup (US 4574843), to teach this limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/P.C.W/Examiner, Art Unit 3753                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753